. AGREEMENT

For

- PLANTATION OF. CASSAVA ‘CROP AGRO-INDUSTRY CROPS
a TREES CROPS AND PROCESSING FACTORY

Between

The Ministry of Agriculture, Forestry and Fisheries

: _ And :
Crystal Agro Company Limited

This agreement has been made between:

The Ministry of Agriculture, Forestry and Fisheries located at No. 200 Norodom Boulevard,
Telephone: (855) 23 217 320, holding of bank account NO. ......ssssssnesesns With the National Bank
of Cambodia, represeiited by His Excellency, the Minister of Agriculture, Forestry and Fisheries
and hereafter referred to as "Party A".

And
Crystal Agro Company Limited located at # NolS7 Eo St: No 128, Mitta Pheap
Quarter, 7 Makara District, Phnom Penh,. ‘Telephone: (855) 12 898 881 holding of bank account
No.01 003 06027236° with the Canadia Bank located at No.265-269 Ang Duong Street, Phnom
Penh of Cambodia, represented by Mr. SUWIT WITCHAWUT Nationality Thai , the company
Director, hereafter referred to as "Party B". :

Pursuant to:

- The Investment Law and the Amendment of the Investment Law of the Kingdom of
Cambodia; : .

~ Land Registry Law of the Kiigdom of Cambodia;

- The content of notification No.708 funn, dated May 04 ,2006 , of the Council of. Ministers;

+ The letter of Delegation of Full Power No 60 Soar .Pro. Tor dated 11" May, 2006 of the
. Royal Government of Cambodia .
” «The two parties have agreed on the following terms and conditions:

ARTICLE 1: OBJECT OF THE AGREEMENT :
The object of this agreement: is that Party " A " agrees to provide,

. covering a total area of Eight thousand (8,000 ) hectares located in the di
- Mean Chey proyince for Party "B" to own and use for Agro-Indiffey,

1

. : ‘establishes’ processing factory. The size of this land is more clearly indicated on the map by dots -

showing its location, The map is annexed to this agreement and hereafter referred to as "location",
_ The coordinates are given below:

-X: 358000 - Y : 1580000
-X: 358000 - ¥ : 1588000
+X: 366000 - ¥ : 1588000
-X : 370000 - ¥ : 1586000
-X: 372000 - ¥ : 1580000

Inreferring to the record of the study and evaluation on the request of the concession land of

-the Crystal Agro Company Limited date 11 April 2006 ( attached here with as annex) the total Jand
area of 8,000 hectares is divided into:

Ll

12

13

1.4

The land where party "B" can run business directly: This portion of land is separate to the
land legally owned by local residents and that which is kept for natural conservation as per
items {.2 and 1.3 of this article.

The land that is legally owned. by local residents is not available for company use unless a
mutual agreeinent is reached. In the event of an illegal violation of the ownership of this
concession of land, party "B" shall reserve the right to file a lawsuit with the competent
institution.

The. lands which contain national and cultural heritage sites, mountains, reservoirs,
traditional forests land and other natural protected areas etc. shall be excluded from the
company’s use and preserved in their natural conditions. .
Regarding the land specified in items 1.1, 1.2, 1.3, party "A" and party "B' shall cooperate
with the competent institutions to complete the survey and identification of the area of
relevant locations within three (03) months from the date of signing this agreement and
either exclude or facilitate the compensation for all relevant land areas. After having
completed the survey and identification the part of land in item 1.1 should requested by

Party “B" for land registration according the Royal Government Circular N° 05 futinn dated

01 July 2005. Party "B" shall be responsible for the expenses of the survey, the
identification of location and the compensation for relevant lands. .

- ARTICLE 2: DURATION

2.1

22

This agreement lasts seventy; (70) years starting from the signing date onwards. The
management rights of this concession of land will be granted after this agreement takes
effect in accordance with the law in force. Notification for the termination of this agreement
shal! be given one (1) year in advance or within the last year of this agreement.

Party B shall have the right to renew the agreement after expiration of the seventy (70)-year
period. One (1) year prior to the expiration of the agreement, party "B" may ask to renew the

* investment. This renewal can only be made dnce an approval has been obtained from the

Royal Government of Cambodia at the request of party "A", based upon the previous
performancé of party:"B" and according to the mutual agreement fr arty "A" on the
terms and conditions of the new contract. :

od LYK
ARTICLE 3: GOAL AND USAGE SCHEDULE

3.1

“32

“The goal and location tisage schedule of party "B" is to make business production based on
the technical-economic reports and master plan that the company has to prepare as per item
73 of article 7 and including the following basic principles:

Production-business goal:

3.1.1 Main production: Cassava and Acacia

3.1.2 : Secondary production: Sugarcane Teak Tree (Tectona Grandis) Others crops.

3.1.3 Construction: construct a processing factory;

Location usage schedule: Party "B" shall make best use of the area described in item 1.1 of
article 1 and the lands involving local residents within four (04) years from the date this
agreement is signed and party “B“ shall have coordinated, exchanged or compensated the
local residents, who own the land, according to the following annual plan:

yearl: Two thousand (2.000) hectares
year2: Two thousand (2.000) hectares
year3: Two thousand (2.000) hectares
year4: Two thousand (2.000) hectares

. ARTICLE 4: DEPOSIT AND FEE

41

42°

43
44

Deposit: Party "B" shall pay a deposit of USD 1] (one) US dollar per hectare of the total area
as specified in article 1 to guarantee the execution of this agreement. The deposit shall be
paid no later than three (3) months after signing this agreement. This deposit shall be
refunded once party "B" completes the cultivation of the land according to the plan specified
in item 3.2 of article 3 above.

Party “B" shall pay the land fee annually according to the concessionary land rate defined by
the Royal Government of Cambodia and competent institutions. The fee shall be paid
annually to the State budget through the bank account of the Ministry of Agriculture,
Forestry and Fisheries no later than the 3 Ist of January of each year,

In the event of any delay in paying the fee, as defined in article 4.2, party "B" shall be fined
monthly, two percent (2%) of each annual fee based on the number of months delayed,

Party “B" shall also be obliged to pay other taxes to the State in accordance with the law in
force of the Kingdom of Cambodia.

ARTICLE 5: TRANSFER, SUBLEASE AND SALE OF AGREEMENT

S.l

5.2

5.3

Party "B" is entitled to make a transfer to its successors, Legal successors refer to
individuals who have been authorized by the law in force to inherit from party "B", or those
individuals recognized by the law as its affinity. Notification on rights transfer or any
‘decision regarding the handover to the successors shall be given to party “A" at least six
months before the execution.

Party “B", in harmony with its legal responsibility and this agreement may collaborate with
its partners in order to develop business production subject to the framework stipulated in

this agreement. GET ES
In the event that party “B” subleases or transfers this agreemeng“i¢'shal. faddord with
the investment law of the Kingdom of Cambodia and have 66& Fp eretcay of the
5.4 . In order to seek capital from both local and international banks to further expand its

investment, party "B" shall have the tight to use the crops and propérty that have been
invested in the concessionary land to secure additional funds,

ARTICLE 6: RIGHTS AND OBLIGATIONS OF PARTY "A"

“61

6.2

6.3

Party "A" has the following rights and obligations:

’ Providing intervention to the relevant institutions in order to address any problems involving

those who commit offense and violate the rights of party "B" in respect of the
implementation framework defined in this agreement as to the usage or confiscation of any
part of the location, .

During the impletnentation of investment project on the company land concession in case, if
any land conflict occurred between company and local residents/people, competent
authoritiés have the right to suspend the investment activities for solving the problems and
protecting the interest of people and any conflict is occurred between military Agency and
local residents people the resolution have to give priority to residents people.

Monitoring: : . :

The implementation of the agreement of party "B",

The environmental impact.

Technical work and the business production program of party "B".

ARTICLE 7: RIGHTS AND OBLIGATIONS OF PARTY "B"

Party "B" has the following rights and obligations:

71.
72.

“13

Agreeing to pay the deposit and fee in accordance with article 4 of this agreement until the
termination of the agreement. :

Agreeing to be responsible for the expenses of the survey and other related costs involving
the coordination and exchange of the said land as stipulated in article | and 1.4.

; Designing the location management and development plan for party "A" no later than six (6)
months after this agreement has been signed. This management plan shall have a master

- plan for the strategic development-location usage schedule, other technical practices and a

balanced economic-financial plan for long-term development (the commencement period for
best use of land, location and the renewal period). Party "B" may only start operation when a

prior agreement has been made on management plan materials by party "A".

- Must to use local labor force in the event that there is no Khmer expert available, the ri ight to
.. hire foreign experts shall be granted following the law of the Kingdom of Cambodia.

- Focusing on the livelihood, health and education of its employees, workers and their

- families by building suitable houses, hospitals, temples, schools and recreation centers.

Implementing business activities: as planned including: forest clearance, road construction,
cultivation and maintenance by following sustainable conditions for natural resources of the

~ location and environmental impact caused by the business production.

Operating business production on the actual business area according to the plan stipulated in
dts technical-economic reports and in articles 3 and 7.3 of this agreement,

‘Having the right to sell, buy, distribute and circulate all kinds of p:
outside the country in accordance with the State's principles
interests of the above-mentioned investment.

“19

‘7.10

71

. Machinery equipment, spare parts and chemical materials that are imported for the purpose
_ of business production ‘will.incur additional taxes according to the law of the Kingdom of
- Cambodia.

Allowing party "A" and relevant institutions to monitor and evaluate its activities regarding
environment impact and subsequently following the instructions of party, "A" and relevant
institutions as to the protection of the environment. .
Report to Party “A” the achievement-of the implementation of the investment works in six-
monthly and annually period. ‘

ARTICLE 8: CONSTRUCTION PERMITS

8.1

8.2

Through this, party “B" shall be allowed to carry out all construction activities on the
location in accordance with the law in force of the Kingdom of Cambodia and in harmony
with the objectives specified in article 3 of this agreement.

All construction of infrastructure such as dams and canals that may affect the surrounding
areas, shall be permitted by party "A" and relevant institutions.

ARTICLE 9: RIGHTS TO SUPERVISE

All fixed assets and infrastructure as well as results achieved by party "B" shall be under the

-- control of party "B" until the termination of this agreement.

ARTICLE 10: TERMINATION OF THE AGREEMENT

10.1

10.2
103

In the event that Party "B" faces a-situation beyond its control, Party "B" has the right to
withdraw from the, whole‘ project or part of the project providing approval for the
withdrawal has been received from party "A", The withdrawal or sale of factory equipment

- such as boats for storing machinery, freighters, vehicles and accessories, other means of

transportation and fixtures-shall be made in accordance with rules and regulations in force.
In the, event: that party “B” withdraws without approval, it shall be held responsible
according to the Investment Law of the Kingdom of Cambodia. * :

In the event that party “B” fails to implement the activities stipulated in this agreement at the

_ passing of one (1) year starting from the, date of agreement, the Government shall have the

right to terminate the agreement unconditionally and without compensation for damages.
Such a termination shall result in the seizure of the deposit paid by party “B”. This deposit

‘shall become State property.

ARTICLE 11: DISPUTES AND RESOLUTION (ARBITRATION)

11.1

“M2

14.3

In case of disputes during the execution of this agreement, the two parties shall-mediate and
settle the dispute based. on the rights and obligation of each party as stipulated in this
agreement. ro “oe .

In the event that the two parties cannot mediate or settle the dispute within sixty (60) days,
the dispute shall be submitted to the Council for the Dev euteef.Cambodia for
mediation and reconciliation. .
If the Council for the Development of Cambodia cannot settle
days after receiving the request as stated in item 11.2 of thif

PS ARTICLE 18: COMMENCEMENT AND TERMINATION OF THE AGREEMENT

effect on this day, ASE of FAM 2006 and expires on

Menem DOG

: ’ This agreement tak
. thisday, \Q2. of pil

Representative of party "Bt ‘ _ | Representative of party "A"
Crystal Agro Company Limited The Minister of Agriculture, Forestry and Fisherieg B4 .

MSIE? L
TSO ¢

of
Gs. rise
+ 7

ce: :

- Office of the Council of Ministers

- Ministry of Economy and Finance

- Caiincil for the Development of Cambodia

- Ministry of Planning

- Ministry of Justice : :
«Ministry of Land Management, Urbanization and Construction
- Ministry of Industry, Mines and Energy

+ Ministry of Environment

~ Oddar Mean Chey Provincial Office

- Forestry Administration

- Department of Accounting and Finance

- Department of Agronomy and Improved Agricultural Land
- Department of Agro-Industry

- Department of Agricultural Legislation -

- Oddar Mean Chey Provincial Department of Agriculture

- Party "A" .

- Party "B"

- Archives-Records
HYSAY

2
ie]

whe

auddiunaci¢ased LAKises  QaspUnny
ipeiacnedie) Se esrswsownesinTes
uw
spesondag EBS) se cease
au
gedje Crystal Agro Company Limited

~~

Mea oe a oe oe ee tease ase eae ee

AGREEMENT

For

PLANTATION OF CASSAVA CROP, AGRO-INDUCSTRY CROPS -
. TREE CROPS AND PROCESSING FACTORY _

Between

The Ministry of Agriculture, Forestry and Fisheries
And

Crystal Agro Company Limited
SPINTIMSPAGE
nd ane qeecngig

aan ware

mudsienatitges casind_gapmny
_ woranSsdiey Se asresdmeswgits
an mt
REsCRAY MENA) se tewie |
fia
§{§88@ Crystal Agro Company Limited

fewanreshegewe :

Resonag sper) de caana samuchesonaguegipamading gnymne) BH teang
mammiathenve: oo wunipesings grigme: cage wm orl mso wisnniiine :
“senntatenineneteneinesnsee isinemieni tangeuinitn met “m4

thea
{ittia Crystal Agro Company Limited msanfmissigstue serie, ‘iiimetnve lod sani
Ggmn en turin newgineg giitgimec cee) ol cad cide fdosamisentosin SUWIT WITCHAWUT
Sec 78 the: meonpputis wna nnnBie 09 oom odolrlomd tstsmm mamgich indestha wmmave
bod-bdd giaggn mimigmey sot nee 4

lund : -gpd?Bnsis (henchamopangen Ba qndimnedingisgnd?aionaia Trenthamspn nye

“Apigdmots jrenhameyinyih
it ~megennmGongeiaiinies coc asian gigé o¢ te arom gi loo0d runt Smanansaeyf

es ae soe : et ees
“WERE [PHsinve do aS HIRE 99 te ante si hood ‘ype AGIGG

Ox

mistafimsnnmagniipmisivgnes magsestpmsiss :

. pm i RyS
" nyipie

ae SAGO
winisfignaptashma fi * wind nugniBnyyersine mais pennpage pide (4.000) tinm
igmensSniadatst qe qaradines segagrinstion g geigimi “2 * mamungipadGtrans ea anges gash’
nift-anuypinng puinaradingnstainiamnanpntg 4 ‘duiighaemeurgntmaingnedgrign ieedounGnin
lgmmsuqnafingimneg’s drgyneis iuneduncyesmaunnystatignenias Tdnmdtinongsnetunih

Smit 84 weqdimmhmagsennpme :

-X:medooo Say: o¥dooco
-X:mucooo Buy: o¢dcdo00
-X:M93000 Siy: otAd000
-X:méioo00 BBY: otfef000
-X;mrlwooo Buy: o¥a000
-X:melaoo0 Buy: 9¥goo00

‘innimefonitggshingaqphanigaaigiugns rwaiyisiis Crystal Agro -Company
Limited y#igd 99 fe tuan si ood « gutadsmomayadg > gadgets ounsgapifims.cc.000)
tin evuitieetne :
9.9 Biwi “2” meiginGinyshonne stianBGemaighfnngmamoguugnt BeBigerpiiqnga
PAN GET gogeings oln By Sans 9. Tapumt 9 tas 4

ole Furdnegmamdsnes pups Bullund pprhowngiqh pmorunntingndngygent [iments u
[Wediansuumagintinghyupphnsine nemesis 4 qonninamtitans
mémoiagjostaschwangnd mi” 3” maieiunhrelanudmeneghe 4 :

9.m Ruaiuianagiyesinh BA HinwGn Hype Rypewogan: prion Ba Audmimmgcnirgp ogi

4 sot pinngn HnwAnsimegancehh 4 :
9.¢ tgsigit lanensteygusas 9.9 , 90, 9m ma “nh” Ba ma “a” " ppitotnmachgesnpisena
NOURAGAIAN EN EhiaryAsE fansminigémAnginemesdeog pi gii: tard com te ugit
Ffguanypiaegs Lagi whespgimatM g wus pura yoo gTeennAtiga ates 4 tymuting
SqpmyRuseprnnyurtios Ginanisttansnutianerfnfingrchesthnine 2 Betas 9.9 mA” 8"
Hieigeufipsumpannosinag we og somne ein 09 fa mAh g soot-rent neienensngeh 4
_ Mobmréamestamugeangerians Sait Buns (puns pyninuigienidgnus

spend
> po

bb
omeM

m.9

om.

SANG :

: #ASiesen
Agugpiamennhiade clog makandAtgyepienieiiguarrsns! 1 Geiems
mambbnuyponssuty? pinigeugitiigmansumannssimsgninerns 4 mekgeiaia
wrqdiguspppigaearnmyatgeyur (Oo) FY relgugiguiymorishigngy 4

mi “eo” nsdignidaiusiguspumitiesinuindy colo gi4 sasimeyus coos YstnaiT

fandfigngnmi "2 “naa Faron mugiatraganies mrogensrdrg netmepsninnnsrmasmmh

aga Fneugiansngtimunbiataronsn ” i thimtnarsimummsipinguen twrima "37
‘Sesehen memifimap onmnfima “A” aingsapapnifignang 4

: serie? Se asShopimad

tmourel SangitsipadGnaudme “2 ” Amagudnngenfing stgamennemmh
uipriens-tughg Suisamnutanppetiagiigatags cm tang ct ieegatmemstmn
siedogurtal :

imnnredlidang-inting : :
0.9.9 aGanuiun : gud Bs nmap :
0.9.0 RGingugniug}: Am Wand Bu danqyaorgia

m.9.m Mianweud : ansnwdinas (png _

nytGryiynadGria : mB “a” gispfpamdguruscinays cog og hishamohiggengrse nt
AghignarnasnNigtemmsnyundgainns 9.9 IgA 9 84 HanmangSanngniies mii
“a” maar EUAN pyNIE! yrosinngigamMamutmeonoiiomeitamimaseuryE :

wI89 : Arms <b.000 tinm
Bio: Fama <.000) tinm
wigm + fim’ (8.000) tinm
Wc: Fens «.000) iam

2 2 S J
inn Se Fgauses

G9 wfinh: mA” a” [gtudpArinAdgerg o usp cymeonUBVIN HUyMTinM igen |

aes

gownageysint 9 >_Sudeammungigegwis 4 one eee snus

. spigmudhgasdmunngnagupsmy mags mo 4

1
_ mamunynian 4 nvtinstiing-miing runsma “2° 4

agent : 8B de mag Sesame “eo”
mi" 3” msg Bn maghggeenyMe :
clo wriqnendyannnsetgdanpisygimepsms 6 Jahgragprsspndsirnesctenang Figesgg 1
rite cunipssgnugnéamendmeayadinn udamuns pun ponhegenieeniig yomaion
quymr 9 isénys 9.6 4 : ‘ oo .
Fl phitearnrpd paenhegseninge ‘enemachadin 0 te symtatiiggefignan team
(pd ppinae pfenatdamnutammAtgaoygengynd ims pmdeeramerp posdorgmens eb)
Runaymnisivemmgigdany gafigdunfiemnnAtgylaes-rooite cestonnediaamianga
muni MsNBeAiNas sescinyg > 4 me “2 ” inegsdiahimanmeneyminmnamnni ye
iMaonandeamspaysy sthomfi “i” hess 4
oe i ipningtocnynapAsios gansiinagromantargayye {iudiamaiinynontans
. _wnans aefgesinnst gumsuingiitimens ingnianmiingedangmenses yimacinarend
gs harminmegndiaypensamspingm 4
fg wontggnmnedtenelimnriisligemajema Ramidiadugiin ages -Supinsdin thos
‘pankubiaithe wsingy 7qInns anANts sagsofangebiumurapnd qromssronms rere 4
tho agiqmimmniingmudinsiesmiganh : mamdsniyy marggi Samnpbyadd wospgiimin
murtipBagdigemanamanymmadgni Sudutemeindvinnestimuammuntimng wmbting-
uiany4 ‘

shel qyudiGedinng - nfingmuisam: “gaming neminiognigonsdAgimiga Bayoqt

jum: m 88.gmr ol iadgen.n Yshigegrasssintigbendinymnatag 4

fd waigurgpuNsg tuntonensedinenndpngelnstgs Surprised murmemial
EaqningdhornaghimnnalurfenemAsrenaes 4

dg dimenusignegnimerggusn jugs tnmqke nu PAmngadianyg-miing mA
ag Buminingmnrds Rengemenpd Tun fpentameppayMANAA 4

cLoowgiaagpminwme ” A” Bugnitamniigmenhs gniaey Humtyrenymnmuadgssieastemn
dinns 1 giaaigmummansinime “n” Be andematiggaigmimidigns 4

Hoo [giemsminhsfiegens Jammagigmunrannnlsesgynerse

ma” on 4
Gb. mi “2” giv gagisppoigionn prigagtarayamemainnsurinsgeaarygsh u
” qntiginsnregig ipningypivdihpsigadimeEmern-nanampNngNG Be
" ting HneaysTs mo fe un iegidgur 4
me . &M Gunifinamndnchi quid paragumemminnigemsisage pm Go MiB" 2” Risen
bee Oe Fiesdga lo» fiemmny qugiiontEnymrngipselmaymomudgatatandincht +
GG mi” e* [AismANfiguingiyiogsn Gamugndispenhamsipngitgtsinerns 4
(nud : Meg wugwsg g muwsdgesep

£9 mB” ao" msiinetnnwagnntigsiunigans 4 Tduruthgannispuvgndiugasivenes
nnivesmii “2” DanienauiniuMnTongesiimsyegndgysmensguaning 4
MpMegsddhadimayyerpsoamyMsggannivspidsiaiuenme ~ i” chs ke o}
ie uamnmmttiexsia 4
ul mi"e” sya Gegnen ppimunigadimeyaqndauigaansarnomumnnys qedietagesed
_pamaitdjahig’atany-miing fansiianaiguipusngiammetcngufigugpess 4
em _guninl mii” 2” gaug y aifignggas mat” eo” ptastgmeypd ions Baepddh tenes

fiytegnd?siana Tsipenshameyiagen Ba “Msminnpetipeliqnaniggngn muniiai
wei :

¢ fingatiemmigu 86 syigiewsnnginmifanagauigy mA “2° madgwndnn Be
(SryuysFizomainmagsiionanghan winbiuymarmenindusn|eismdagss +

aud : 88 se magigwam’ “x”

ma “A nsdig 84 magigesernpme:

3.9 gengnavdiolanistinmitg Hiefuhs prnayjimnamyatewmaynpfiguerga sana
wbGgrunimA” 2 quppudagiemmgiqguigusy Su murfipaddnia yIuquwntgnamges

sea 4
“ ~ dip Snndiafiminspretionadtivdiiryssrond pute pun nsénndd gionacryespschonay
inpannsnwepiy malguayntayjoaiss onciyjnsane Sammie piundsiund pschanng
a . Went nagmntfinaaymenm Bapomig Fp_igedeng mary.
, a.m muthapgacenys :

. ~ MINgiAsAgnap waa ” 2”

~ tesdemnintafinna
1prsSrtenaes ynesSstearngrorngSangresimnsapaoUaypsINS
Fyn Badin 4 cugdattamndiqnhendintignamnlpussenszcen yy :
Ppa ptr Adlpumdnamenpns
Fposappinerss ndagiungimedamboveuy mnfbaninguany ys &04
isiShosthAtauprngtppsiatins: medidinBunBizamnsayiinh oeere sei
“Woda BY mons ensunusnpssiendarwl (Crown Canopy) mhyapepstenes
does Rapinanienagec: je cross (aman coined pargyl gH BH
nvene 4 GurndimmpfisnsnyAdagys | Aniuisiiemiitors +
; Tepfiqgosa rast ypmUstigamATpAN talipamananonpnieingia whose
pris ienoteiettrgrmodsare 4
8-poinei pain:
ppineiguse dndegumgimngendiny Rumumdamivinayle Fgnamimd
Pumsumsncpyaaeogan: {gant sanipnaipe sNAYLDPISW atidnnBernt
tammnenuninpenan bee 4 Anndiipnengemappiinesdts Sif Burnasruét
(Crown Canopy) chURpUTUNAT Mow 4 [usreiaiinegern: ings cengingest
Gin ngeipn agp Gon rime ies 2 gh ran phigis ngaipa oie jptunita
rij Buuady 4
_qgematprstiudtasngiatins Suviqurtameménel pid juunsenngtigande
oMMAM EVI] enfirestoraiisuragas gist RududtanppimanchsBays ° 4
| ¢-igioiiog :
: ~ituandpfleseyonaenamin{egrirun pemnengsgeogs + giatwa wswatir
qSlanmeguinmgied Eh) pomnscehes ageing HAH Be qeqartnijo iaonns

R

Yetnigudgs Gea tirim + thotgnaBAuaraenspmAIaNy untiegray9 gor
ronmnidud ours fosmne Ypits uncisoltele 3 jocrimanetnargsne ai
Aspe giinuanes neyyayy Rug difin 1 gigi ¢ weinsnh vigtiendd qoriayy?
“guimtapa paige & Tsp 4 pidinasjnamrageungbeceng gous Su nga
fasts , -

-mummptany Sapmaigundsys, sudrarmenpustensanntinnl -teisns ay
Hosniyingdemsiians Bu whe sindryos AT qoberorndin gi png pag gts

igarnsigiaisgs 6.0e0 wine 188 Si prandincel gatos yeaa
3
HRid + mgqnaanearesss

: G9 muitisgemi ~ 2 * igihengqnndaaignaifigmmdanatanuidepoumegnitanns ia
bentamspan yA Banas quuieSanaimangaysms m Tefigroapres +

ly Animmnanneng amos greypaoyoch “Sah paper fap enesnaardemabdaiiud Bi

“Tb pgtnemmsgnatima “a” gandemeifig 4

PANE : SAiemasiae
Tadachar Ty Sa wguemaigssiuginsinnnidwngagiumes mE” es” iin

ishymummpdipurunine “2” mpRinaNMMighgaan 4

HPMNI00 : mesawagesap

voy

90.9 mA” 2” medgunpaugfingnumansinen g ignamgus HurgBaniaie fad puns

umdfimemimnmnfima “a” 1 medingersfig y miutdimedimmspmmennt
thijs mhendacqoneusgriyo Bu Pihdpenpusnsrapmninserypsorgys aanpije
HAmtislywnign piihisimespdsuueummmenna 4

90.0 qunmiigumi 2 “-dngsihugsbtimsms.” e “ieguenpyimenyitauna is
Trenthamsingen 4

“90.n guniditvumi” g" Ssmemdifuxsiggionymn gomatsnguiiguan muster oo gi
Fnmetitgesuprvenss newmpamematgoyifigmapmsmadtging 84 sismias si

Mannvdigies immunydininssiugiunesmamfugaymndondme ” 2 shesyird

pnw : ma &e mutugne (ngage )

99.9 qurunitiuand horingus-coviammainsfiguapissmmsiets Sung pyunysny whepanes

Ae

2,

 ehuntunnstgimegg Ba maphgionmakye stem natoagefigesgyss 4 :
99.0 Hunmiginmisints Samonlunrsoy ime ppnaitnsremaginmcintgygde Doig Thera:
: lengs pe AAtg anscngendyerines pen yo 1
* 99. Hanatene pe pi_pariggangm selinGamnoaysdna sens psatneiasis Fara inanady
cmon Fg S[Murfmssgorimigetnateapuénge sms 99.0 jymiseg | spBiaiintieca sy 0
anansistierserstqnnm ts ipenchafns yay Sabetianyey

“

isanccesnee
“fpmiob : auqnedememundg:

~

” SyartitgEngamywtshiguayrasigignmSameme umerpgmatgndiasginitonsieest tgitns
fyomommngetdnytnenssssichoneat argréimancomnenaadtenngimeagimn 4

" EMIOM : spdedenes
PUpETEYyMTehigag pres [Hips Rshwnd ie (enhomepings 4

PMN : mapeniesioegse

DAANRMeMIErp Asia pyE — thosmAsintis Rudiguddevidsnt Sqoymnpsrgpanguen
igumnimayae y thuonenbyanpticnicGsBuagwgmesdia 5 fignapissGemsinips y

gdgrastontinicontmanysh soMITyAApseeEnABsINAIATET Ruegniannitchies mi otuficy

Hmod : madwaresd

e

eng H9

Samoaticnun” 2" Seiudingnaviurhipsuniganntgnysinpapmansinersimestn

Tohguanraicanitonnpa mi “2” gzqumeyad ma AT Tehusmmrchanesnssieng

‘ue epabrngecueies tiommghgaunm® * a Aagptoqysmompesnnsgg sige sania TOSS

igosntiniiiguns 4

may: ” ilipmans * rumaifinn: Snded ayeings wENE peste mittvigaietgn fjtns
ATYMAMIUEIO HUA MaBssypD mighnnmastadtinyss nucinhimenl y Marist tgpD

igjattonigestima pd pure puURmCiet 4

HRS: sAewsemesyerd ge srttiaans

93.9 YsiNNNsBrpNOAAgame ” 2” tpidimnsciqpetimt i” qumambiniginig 3 a4 Eades
. tnitdnmendifins Bu iBfudigegwnansaygnnagamé “87 thattamernamini §8
Snodaippdthenns 4

9o.o isigumimdmnBaindy edinny-insinyysdsiims "2" anim tiga oom

Bianeueiyay surdchiisainbe qomstlyptqneupeywefiuning 4 (Ng
gruedd : snan
figuareasiirsinamiging cemantgiége too end Ba manatees lo ant sGluups gus me:
aigidom pinatitguefiguctimonpoustiguanmantgrgiamenyautha 4 ;
| apenod.: minds do snddgwan
Fanagnergrnegumoremciys.. Ate, Raf hood tinnppiiatinnsial
13. Dot. fa. GOR] gt wok 4
JA

iisinsmstay igs... Dev Je.082).a to0a

aemema “2”

nigedatinaasy :
-Simninageg
~nargtig Ba dinning
“WER NAAigysAgeh
" -qnagitems
~pgeghod
~[pingurgjudtzatanyuseony 8s anne
~[Rghaypting i 84 hun
-[guinng
-ommieganrinsiius
Beni pd
-suonpisnnnsuy Sadhipig
muunbharny pany Sy fnodeeniny
. -Musnthsnd-anpung
-mundheiiing nding
~wiintingienagrenstis

-mouyi-Driant
